CASTILLE, Justice,
dissenting.
The majority holds that the motor vehicle exception to governmental immunity applies and allows a plaintiff to recover damages from a political subdivision like the City of Philadelphia (the “City”) even though the parties stipulated that it was the City’s negligent maintenance and repair of a vehicle rather than the negligent operation of the vehicle which caused the accident that resulted in the plaintiffs injuries. Because I believe that the majority has ignored the tenets established by this Court for determining whether an exception to governmental immunity applies, I must dissent.
Generally, since local agencies are performing a public service, they are immune from tort liability. 42 Pa.C.S. § 8541.1 As noted by the majority, an injured party can recover from a political subdivision despite the doctrine of governmental immunity if he can demonstrate that: (1) the damages claimed would have been recoverable under common law; (2) the injury was caused by the negligent acts of the local agency or an employee thereof acting within the scope of his official duties; and (3) his injuries occurred as a result of one of the specific acts listed in Section 8542(b) of the Political Subdivision Tort Claims Act, 42 Pa.C.S. § 8542(b). The specific act listed in Section 8542(b) that appellee contends waives immunity in this case is known as the motor vehicle exception, which provides that liability may result from “[t]he operation of any motor vehicle in the possession or control of the local agency.” 42 Pa.C.S. § 8542(b)(1) (Vehicle liability).
The determination of whether the negligent maintenance of a vehicle constitutes the “operation” of the vehicle under the motor vehicle exception to governmental immunity is one of statutory interpretation since the word “operation” is neither defined in this provision nor in the general definition section of the consolidated statutes. In reviewing whether an exception to governmental immunity applies, this Court is constrained to narrowly construe the term “operation” since the legislature has expressed a clear intent to insulate political subdivisions from tort liability. Love v. City of Philadelphia, 518 Pa. 370, 374, 543 A.2d 531, 532 (1988).
In Love, this Court examined the meaning of the word “operation” as it is used in the motor vehicle exception to governmental immunity, 42 Pa.C.S. § 8542(b)(1). In that case, this Court rejected the argument that the “operation” of a motor vehicle under the Political Subdivision Tort Claims Act was the same as the “maintenance and use of a motor vehicle” as used in the Pennsylvania No-Fault Act, 40 P.S. § 1009.103.2 In doing so, this Court noted that:
The General Assembly recognized a distinction between the term “operation” and the phrase “maintenance and use” since it carefully chose one term in one context but not in the other ... Thus, the term “operates” must have been intended to mean something other that the “maintenance and use.”
Love, 518 Pa. at 375, 543 A.2d at 533. Instead, this Court, after perusing various dictionaries for guidance on the meaning of the word “operation,”3 held that:
[T]o operate something means to actually put in it motion. Merely preparing to *1128operate a vehicle, or acts taken at the cessation of operating a vehicle are not the same as actually operating that vehicle. Thus, according to the common and approved usage of the word “operation,” the van was not in operation at the time of Mrs. Love’s accident. Getting into or alighting from a vehicle are merely acts ancillary to the actual operation of that vehicle.
Love, 518 Pa. at 375, 543 A.2d at 533.
The majority, purporting to follow Love, holds that the motor vehicle exception to governmental immunity applies because the showing of negligence required by Section 8542(a)(2) requires only that a plaintiff’s injuries occurred while the vehicle was in motion, even though the movement of the vehicle was not the direct cause of the accident. Because I believe that Love requires a more narrow reading of the immunity exception as it relates to the facts of this case, I disagree.
In order to be entitled to one of the specific exceptions listed in Section 8542(b) of the Political Subdivision Tort Claims Act, Section 8542(a) requires that the injured party demonstrate that “[t]he injury was caused by the negligent acts of the local agency or an employee thereof acting within the scope of his office or duties with respect to one of the categories listed in subsection (b)” (i.e., Section 8542(b)). When interpreting this provision narrowly, I believe that the plain meaning of this provision is that the waiver of governmental immunity will be triggered only if the plaintiffs injuries were caused by a negligent act explicitly listed as an exception in Section 8542(b). 1 Pa.C.S. § 1921(b) (court must give effect to plain meaning of statute when words of statute' are clear and free of all ambiguity). Here, it is not disputed that the parties stipulated that the vehicle was moving when the accident occurred. It is also not disputed that the City and appel-lee stipulated that the cause of appellee’s injuries was the negligent maintenance and repair of the vehicle by the City. Thus, if the majority had properly adhered to the holding of Love requiring that exceptions to immunity provisions be narrowly construed, it would have determined that appellee could only have been entitled to a waiver of immunity if the negligent maintenance of the fire rescue vehicle could be viewed as the negligent “operation” of that vehicle.
As noted above, Love defined “operation” for purposes of the motor vehicle exception as involving the movement of the vehicle. The word “maintenance,” however, is not defined by statute. Black’s Law Dictionary defines the word “maintain” as follows:
The term is variously defined as acts of repairs and other acts to prevent a decline, lapse or cessation from existing state or condition; ... hold or preserve in any particular state or condition; keep from change; keep from falling, declining, or ceasing; keep in existence or continuance; keep in force; keep in good order; keep in proper condition; keep in repair.
Black’s Law Dictionary, p. 953 (6th Ed.). A similar definition is found in Webster’s New World Dictionary where maintenance is defined as “a maintaining or being maintained; upkeep, support, defense, etc.; specif., the work of keeping a building, machinery, etc. in a state of good repair.” Webster’s New World Dictionary, p. 854 (2nd Ed.). From these common definitions, it is evident that the maintenance of a vehicle does not constitute the “operation” of a vehicle as set forth by this Court in Love. Thus, an injury caused by the negligent maintenance of a vehicle does not fall within the motor vehicle exception to governmental immunity.
Therefore, since the negligent act which caused appellee’s injury was the negligent maintenance of the vehicle, I believe that appellee’s claim does not fall within the motor vehicle exception to governmental immunity. Thus, unlike the majority, I believe that .the law, as provided by this Court in Love, mandated that summary judgment should have been entered in favor of the City since the City should have been found to be immune from suit in this case.
I also dissent because I cannot help but believe that the majority’s decision eroding the concept of governmental immunity is driven by the need to provide an injured plaintiff with a remedy for his injuries. Like the majority, I believe that it is tragic that appellee in this case suffered an injrny caused by the negligent maintenance, not *1129negligent operation, of a City fire rescue vehicle. However, as Justice McDermott so eloquently stated in Love:
In summary, we wish to emphasize that the issue here is not whether one may be tortiously injured entering or alighting from a stopped vehicle. Rather, the issue is the confining question of whether a political subdivision is immunized from suit when one is so injured, notwithstanding what may be the actual tort of their employees. The legislature, for reasons of policy, reasons of policy we are not entitled to dilute for sympathy or even outrage at specific instances of blatant tort, has decided that such an immunity does exist, and we must abide, sometimes leaving dreadfrd injuries, negligently inflicted, uncompensated. The judicial concept that where there is a wrong there must be a right often depends on the wisdom and large responsibility of the legislature. What rights for what wrongs are generally their prerogative and apportioned in the exercise of their many responsibilities and competing needs. Their task, like ours, is never easy. However, it is our duty to respect and enforce their judgment, even with heavy hearts in particular instances.
Love, 518 Pa. at 375-76, 543 A.2d at 533.
Accordingly, for the reasons expressed above, I dissent.
FLAHERTY, C.J., joins this dissenting opinion.

. Section 8541 provides that "[e]xcept as otherwise provided in this subchapter, no local agency shall be liable for any damages on account of any injury to a person or property caused by any act of the local agency or any employee thereof or any other persons.”


. The Pennsylvania No-Fault Act was repealed by the Pennsylvania Motor Vehicle Financial Responsibility Law of February 12, 1984, P.L. 26, effective October 1, 1984.


.Courts often use dictionaries as source material when determining the common and approved usage of a word not defined by statute in order to effectuate the tenet of statutory construction that words and phrase not otherwise defined in the statute must be construed in accordance with the rules of grammar and according to their common and approved usage. 1 Pa.C.S. § 1903.